By the Court, Boise, J.:
It is claimed that the circuit court was not warranted from the facts found in finding as a conclusion of law that John Steffen was the owner of the hull of the said tug-boat Pilot, until its completion under said contract to construct the hull of said boat. While said hull remained on the premises of said John Steffen and was entirely under his control, it was his property. But after it was launched and taken possession of (in part at least) by Holman, Gilman and Nutting, and the machinery put into it and other parts besides the hull added, which were as much a part of the boat as the hull itself, it may well be questioned whether Steffen *299remained the owner of the uncompleted hull, which was in part paid for, and under the control of the parties for whom it was being constructed. When the hull became united with other parts of the boat, it was no more in the possession and ownership of the contractor to build it, than the unfinished machinery was in the possession and ownership of the iron-works, and when the different parts of a boat are brought together and fitted to each other under the direction of the parties for whom the work is being done, such parties are the owners, else there would be different owners to the various parts of the boat; that is to say, one person might be the owner of the hull, another of the propeller and another of the engine, but neither could be the owner of the boat, for it takes all the parts to mfike a boat or vessel, such as is mentioned in section 17, page 656 of the statute. Bor to come within this statute, it must be a boat or vessel used in navigating the waters of the state, and evidently must be such a boat as is complete and capable of being used in the business of carrying freight or passengers, and one which would be subject to commercial regulations.
The hull of a boat without the other parts necessary to its use is not a boat within the meaning of the statute, to which the lien created by' the statute could attach. The builder of the hull was a Contractor and assisted in building the boat, and would have a lien if not paid for his material and work. We think, therefore, that the court erred in finding that the plaintiffs had a lien on this boat. The judgment of the court below will be reversed and the court below directed to dismiss the plaintiff’s complaint.